[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ADDENDUM TO STIPULATION RE: PARTIAL PROPERTY DIVISION
As an addendum to the Stipulation Re: Partial Property Division dated April 22, 1999, the parties hereby stipulate that:
E. 1998 Income Tax Returns:
1. The Wife shall cooperate with the Husband in filing Federal, state and local income tax returns for the year 1998 under a joint filing status. The Husband shall be responsible for any payment(s) owed and the parties shall equally divide any refunds which may result from the joint Federal, state and local income tax returns for 1998;
2. The Husband agrees to indemnify and save the Wife harmless from any liabilities for taxes, assessments, penalties, or interest which may result from the joint Federal, state or local income tax returns for the year 1998 which is to be filed by the Husband and the Wife and the Husband shall pay for the defense against any such claims; and
3. If there is a deficiency assessment in connection with the joint tax returns for the year 1998, the party receiving the notice shall immediately forward a copy to the other party. The Husband shall pay the amount(s) ultimately determined to be due, together with interest and penalties, and any and all expenses that may be incurred incident or relating to the assessment. If a tax lien is filed or has been filed against the Wife's property incident to any of the 1998 joint tax returns, the Husband shall immediately furnish a surety bond in a CT Page 6770 principal sum sufficient or take any other steps reasonably necessary to obtain release of the lien.
IN WITNESS WHEREOF, the parties hereto have hereunto set their respective hands and seals the day and year first above written.
__________________      __________________ GINA A. Pasquini        Lynne Albahari
__________________
__________________      __________________ David Albahari
STATE OF CONNECTICUT)) ss. COUNTY OF FAIRFIELD)
On this the 13th day of May, 1999, before me, Gina A. Pasquini, the undersigned officer, personally appeared Lynne Albahari, known to me to be the person whose name is subscribed to the within instrument and acknowledged that she has executed the same for the purposes therein contained.
IN WITNESS WHEREOF I hereunto set my hand.
GINA A. PASQUINA Commissioner of Superior Court
STATE OF GEORGIA )) ss. COUNTY OF        )
On this the __th day of April, 1999, before me, the undersigned notary public, personally appeared David Albahari, known to me to be the person whose name is subscribed to the within instrument and acknowledged that he has executed the same for the purposes therein contained.
IN WITNESS WHEREOF I hereunto set my hand.
ROBERT D. DeCLEMENT _________________________ Notary Public CT Page 6771
My commission expires: 4/30/2004